Citation Nr: 9902559	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-31 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen a claim of service connection for a lung 
condition, to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

In March 1990, the RO last denied the veterans claim for 
service connection for a lung condition.  The veteran was 
notified but did not appeal.  In March 1994, the RO denied 
the veterans claim for service connection for a lung 
condition as a result of herbicide exposure.  Again, the 
veteran was notified but did not appeal. 

This appeal now arises from an August 1997 RO rating action 
which, in pertinent part, found that the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for a lung condition.  

During his May 1998 videoconference hearing (a transcript of 
which is on file), the veteran again raised the issue of new 
and material evidence to reopen his previously denied claim 
for service connection for a lung condition as a result of 
herbicide exposure.  In August 1998, the Board remanded the 
veterans case, finding that the claim raised during the 
videoconference was inextricably intertwined with the claim 
developed for appeal.  Both issues were addressed together by 
the RO and are now returned to the Board for appellate review 
in the form of the single issue framed above.


FINDINGS OF FACT

1.  By a rating action of May 1990, the RO denied the 
veterans claim for service connection for a lung condition; 
the veteran was notified thereof and he did not file an 
appeal.  

2.  By a rating action of March 1994, the RO denied the 
veterans claim for service connection for a lung condition 
as a result of exposure to herbicides; the veteran was 
notified thereof and he did not file an appeal.

3.  Since the last final denial of the claim for service 
connection for a lung condition in May 1990, new and material 
evidence has not been associated with the claims folder that 
is so significant that it must be considered to fairly decide 
the merits of the claim.

4.  Since the March 1994 denial of the claim for service 
connection for a lung condition as a result of exposure to 
herbicides, new and material evidence has not been associated 
with the claims folder which is so significant that it must 
be considered to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted in support of the veterans attempt to 
reopen his claim for entitlement to service connection for a 
lung condition, to include as secondary to exposure to 
herbicides, is not new and material, and that claim cannot be 
reopened.  38 U.S.C.A. §§ 1110, 5108, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.156(a), 20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The evidence which was of record at the time of the last 
final denial of the veterans claim for service connection 
for a lung condition and the last final denial of the 
veterans claim for service connection for a lung condition 
as secondary to exposure to herbicides, may be summarized 
briefly.  

Records from the veterans period of service indicate that he 
was hospitalized in May and June 1968 for illnesses including 
hepatitis, syphilis, and pharyngitis.  During this time, the 
veteran reported dry coughs.  The discharge summary noted 
that the veterans lungs were clear to auscultation and 
percussion.  A chest X-ray showed a questionable perihilar 
infiltrate.  On repeat chest X-ray, the lung fields were 
reportedly clear.  The veterans service records also 
indicate that the veteran was diagnosed with an upper 
respiratory infection in September 1968.  He was confined to 
his quarters for 24 hours and Dimetapp was prescribed.  A 
routine chest X-ray dated April 1969 was reportedly negative.  
The file contains no record of an examination prior to 
separation from service in September 1969.  

Post-service VA records show that the veteran was admitted 
from January to March 1971 with complaints including a 
productive cough and high fever.  The diagnosis was pneumonia 
with fibrosis and small atelectasis on the left lung.  A 
history of prior upper respiratory infections was noted.  On 
examination of the lungs, the physician noted moist crepitant 
rales in the right lung anteriorly and posteriorly, scattered 
all over, with dry wheezing respiration and decreased sounds 
in the right side of the lung.  A surgical consultation was 
obtained for bronchoscopy and bronchial washings revealed 
Class I, no atypical cells seen.  Chest X-rays revealed an 
area of patchy infiltration seen in the left upper lobe due 
to an acute inflammatory process.  On follow-up, considerable 
clearing of the upper lobe was noted.  The examiner reported 
that the possibility of a tumor mass in the left hilum could 
not be entirely ruled out.  Further examination revealed some 
deformity in the left hilum with fibrotic changes extending 
from the hilar area toward the periphery of the anterior 
upper lung.  The acute infiltrate was treated and it was 
noted that the veteran reportedly felt good and was 
discharged in March 1971.      

In an April 1971 statement, the veterans father indicated 
that the veterans physical condition had deteriorated since 
discharge from service.  He reported that the veteran had 
shortness of breath and a pulmonary condition due to service.

In July 1971, the RO denied the veterans claim for service 
connection for a pulmonary condition finding that there was 
no basis for relating the veterans present condition to 
service.

Private records from the St. Francis Hospital reveal that the 
veteran was admitted in January 1977 with a possible tumor 
mass in the right lung.  A chest X-ray revealed bilateral 
cervical ribs and linear density in the left lung that 
appeared to represent atelectasis.  No definite hilar 
enlargement was noted at that time.  On examination, wheezes 
were noted in the left middle lung.  The clinical impression 
was rule out possible tumor mass of the right lung field.

Private records from James H. Walker, M.D., dated from 
September 1976 to August 1989 show that the veteran had 
regular ongoing treatment for problems regarding his lungs.  
A September 1976 record indicates that a 1970 chest X-ray 
from the VA hospital in Clarksburg reportedly revealed an 
abnormal shadow.  Dr. Walker noted that on examination, there 
was minimal wheezing at the right posterior lung base that 
cleared on deep breathing and coughing.  X-rays dated from 
July and August 1976 reportedly revealed a fusiform density 
in the right suprahilar area along the mediastinal border and 
enlarged lymph nodes at the left hilum.  The impression was 
possible sarcoid.  Records of subsequent visits to the chest 
clinic revealed: minimal enlargement of the hilar areas with 
no evidence of an active pulmonary infection (February 1977); 
X-rays within normal limits and no rales or wheezing (June 
1977); some wheezing (September 1977); minimal enlargement of 
the hilar areas with no evidence of an active pulmonary 
infection (August 1978); decrease in size of hilar shadows 
(February 1979); continued colds during the winter with 
shortness of breath with wheezing (February 1980); linear 
fibrosis extending out of the left hilum (June 1982); 
wheezing throughout the left lung field (August 1982); free 
of pulmonary infections with no rales or wheezing (February 
1984); chest X-ray showing heart and lungs within normal 
limits (December 1985); some occasional wheezing (February 
1986);  doing well with no rales or wheezing (February 1987); 
questionable nodular density at the left cardiophrenic angle 
(February 1988); X-rays showing enlargement of the left hilum 
with linear fibrosis extending out of the left hilum and 
previously described lesion in the left cardiophrenic angle 
almost resolved; and no change in chest X-rays, no rales or 
wheezing (August 1989).

In March 1990, the veteran submitted his claim for service 
connection for disorders including a lung condition.  In an 
associated statement, then veteran indicated that he had 
problems due to exposure to Agent Orange. 

With this information on file, the RO, in May 1990, denied 
the veterans claim for service connection for a lung 
condition, finding that additional evidence did not warrant a 
change in the prior determination.  In March 1994, the RO 
denied the veterans claim for service connection for a lung 
condition as a result of exposure to herbicides.  The veteran 
was notified of both determinations and did not appeal.  
Subsequent to these denials, the evidence listed below has 
been added to the claims file.

A June 1997 hospital discharge summary shows that the veteran 
was admitted for treatment of atrial fibrillation.  On 
physical examination it was noted that the veterans 
respiratory system was clear to auscultation bilaterally.

In September 1997, duplicate copies of medical records 
already on file were submitted.

A January 1998 discharge summary indicated that the veteran 
was admitted to the VA Medical Center (VAMC) in Clarksburg 
for atrial fibrillation with rapid ventricular response.  On 
physical examination, it was noted that the veterans chest 
exhibited symmetrical expansion and that the veterans 
respiratory system was clear.  Associated clinical records 
revealed no other evidence regarding the veterans pulmonary 
system.

During a May 1998 videoconference hearing before the Board, 
it was noted that the veteran had treatment for respiratory 
problems during service.  The veteran stated that these 
problems included a spot noted on his lung.  He testified 
that during service he was exposed to Agent Orange since he 
was in the area where it was sprayed.  He stated that shortly 
after separation from service he had respiratory problems, 
frequent annual colds, and a spot on the lung.  The veteran 
noted that he had numerous chest X-rays since service which 
had shown the spot on his lung.  He noted that treatment 
included antibiotics.  The veteran stated that he did not 
have any recent treatment for his lung problems.  He stated 
that Dr. Walker informed him that he had a sarcoid a number 
of years ago and that he had not had a recent diagnosis. 

A VA hospital discharge summary indicated that the was 
hospitalized in May and June 1998 for treatment of several 
problems including chronic obstructive pulmonary disease.  
Clinical records of treatment show that the veteran presented 
with complaints of shortness of breath and wheezing.  
Physical examination of the lungs revealed bilateral mild  
rales and wheezing was noted.  Nursing notes from the days 
following admission indicate that the veterans breath sounds 
were heard bilaterally and that the lungs sounded fairly 
clear on the right with course rhonchi on the left and a 
nonproductive cough.  Shortness of breath was denied.  Over 
the course of his treatment, nursing notes showed that the 
veteran was in no respiratory distress with clear chest 
sounds.  At discharge the veteran had no complaints of 
shortness of breath and his respiratory system was reported 
to be within normal limits.    

Private records show that the veteran was admitted to the 
United Hospital Center in July 1998 for treatment of 
congestive heart failure.  Complaints on admission included 
dyspnea on exertion and a dry cough.  Chest X-rays revealed 
cardiomegaly, chronic prominent scarring on the lungs, and 
bilateral pleural effusions.  Physical examination of the 
lungs on admission disclosed rhonchi in the upper and lower 
lung fields.  On discharge, the veterans lungs were clear to 
auscultation.  

In statements dated in September 1998, the veteran reported 
that he received medical attention in the United Hospital 
Center Emergency Room in July 1998 for problems including 
extreme shortness of breath and breathing difficulty. 

II. Analysis

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces or, if 
pre-existing such service, was aggravated therein.  
38 U.S.C.A. § 1110.  

The regulations pertaining to Agent Orange exposure, 
including all herbicides used in Vietnam, specify the 
diseases for which service connection may be presumed due to 
association or exposure to herbicide agents.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. § 3.309(e) (1998).  The 
specific diseases are chloracne or other acneform disease 
consistent with chloracne, Hodgkins disease, non-Hodgkins 
lymphoma, porphyria cutanea tarda, soft tissue sarcoma, 
multiple myeloma, respiratory cancers, acute and subacute 
peripheral neuropathy and prostate cancer.  If a veteran who 
served 90 days or more in Vietnam during the Vietnam Era 
develops a disease listed as associated with an herbicide 
agent, exposure to an herbicide agent will be presumed.  
38 C.F.R. § 3.307(a)(6)(iii) (1998).  This presumption is 
rebuttable by affirmative evidence to the contrary.  

In addition, the Secretary of the Department of Veterans 
Affairs formally announced in the Federal Register on January 
4, 1994, that a presumption of service connection based on 
exposure to herbicides used in Vietnam was not warranted for 
certain conditions or for any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  59 Fed. Reg. 341 (1994).  

For service connection to be presumed, a disease listed at § 
3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneiform disease consistent with chloracne, porphyria 
cutanea tarda and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancer within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active military, naval or air service.  
38 C.F.R. § 3.307(a)(6).  For purposes of this section, the 
term acute and subacute peripheral neuropathy means a 
transient peripheral neuropathy that appears within a week or 
months of exposure to an herbicide agent and resolved within 
two years of the date of onset.  

Absent the filing of a notice of disagreement and a 
substantive appeal within one year of the date of mailing of 
the notification of the denial of an appellants claim, a 
rating determination is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.1103.  The veteran has argued that service 
connection should be granted for a lung condition, to include 
as secondary to exposure to herbicides.  However, as already 
noted, this is not the first time that such a claim has been 
made.  Claims of entitlement to service connection for a lung 
condition and for a lung condition due to exposure to 
herbicides were considered and denied by the RO in May 1990 
and March 1994, respectively.  As noted earlier, the veteran 
was notified of those decisions and did not appeal.  
Therefore, those decisions are final.  

In order to reopen a previously and finally disallowed claim, 
the United States Court of Veterans Appeals (Court) has 
indicated that a two-step analysis is required.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 
140 (1991).  The first step is to determine whether new and 
material evidence has been presented or secured since the 
time that the claim was previously and finally disallowed on 
any basis.  If new and material evidence has been received, 
then the second step, involving a de novo review of all of 
the evidence, both old and new, is to be undertaken to 
determine if there is a basis for granting the claim.  It 
should also be pointed out that, in determining whether 
evidence is material, credibility of the evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The evidence available at the time of the May 1990 and March 
1994 RO denials included service medical records, statements 
from the veteran and his representative, a statement from the 
veterans father, records of VA hospitalization in January to 
March 1971, records of private hospitalization in January 
1977, and records of private medical treatment by Dr. Walker 
dated from September 1976 to August 1989.  In essence, this 
evidence showed that while the veteran was treated for a dry 
cough, a questionable perihilar infiltrate, and an upper 
respiratory infection during service, subsequent in-service 
chest X-rays were clear or negative.  Additionally, while the 
veteran had post-service treatment with numerous diagnoses 
regarding his lungs, the evidence on file at time of the last 
denials in 1990 and 1994 included no competent medical 
evidence relating his lung problems to service.      

Since the evidence of record did not show a chronic lung 
condition during service, and it did not show that the 
veterans post-service lung problems were due to service, the 
RO denied the veterans claim for service connection for a 
lung condition in May 1990.  Similarly, the RO denied the 
veterans claim for service connection for a lung condition 
due to exposure to herbicides in March 1994 because the 
evidence of record did not show a diagnosis that was among 
the presumptive conditions establishing service connection 
under 38 C.F.R. § 3.307 and it did not include evidence 
relating the post service lung conditions to exposure to 
herbicides.  

The evidence pertaining to lung problems that has been 
received since the May 1990 and March 1994 denials includes: 
VA hospital discharge summaries and clinical records of 
treatment, the transcript of a May 1998 videoconference, 
private records hospitalization records, copies of evidence 
already submitted, and statements from the veteran and his 
service representative.

First, the duplicate treatment records are cumulative of 
evidence previously of record and so are not new.  

Considering the non-duplicative evidence received since the 
May 1990 and March 1991 denials, the Board concludes that new 
and material has not been submitted that is sufficient to 
reopen the veterans claim for service connection for a lung 
condition, to include as secondary to exposure to herbicides.  
The Board notes that assertions made by the veteran and his 
service representative, whether in statements or in the 
veterans videoconference are, for the most part, cumulative 
of information and assertions already on file.  The Court has 
held that statements are not necessarily new and material 
evidence sufficient to reopen a case.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  Here, assertions to the effect that the 
veterans lung condition began during service or that his 
lung condition was due to exposure to Agent Orange during 
service, have already been reviewed.  These statements 
contain no new medical evidence that would tend to show 
inservice inception of a chronic lung condition.  While the 
veteran has attributed his lung condition to service and/or 
to exposure to Agent Orange, he does not have the medical 
expertise necessary to make that assertion.  The Court has 
held that since lay assertions of medical causation will not 
establish well-groundedness, such assertions cannot serve as 
new and material evidence for reopening claims.  Moray v. 
Brown, 5 Vet. App. 211 (1993).   
 	
Turning to the medical evidence submitted since May 1990 and 
March 1994 denials, the Board finds that while the VA and 
private records provide new evidence concerning additional 
diagnoses and ongoing treatment for problems with the 
veterans lungs, the new evidence is not material to the 
issue of service connection.  Although the new evidence 
includes a diagnosis of chronic obstructive pulmonary disease 
with findings of pleural effusion and scarring on the lungs, 
the Board finds that these newly submitted records contain no 
competent medical evidence at all that indicates either: (a) 
that the veteran has a lung condition caused by service or 
exposure to herbicides; or (b) that the veteran has a lung 
disorder which is among the conditions for which service 
connection may be presumed under 38 C.F.R. § 3.307 (regarding 
exposure to herbicides).

In sum, the evidence submitted since the RO denials in May 
1990 and March 1994 is either cumulative of that that was 
previously of record or is not so significant that it must be 
considered to fairly decide the merits of the veterans 
claim.  Accordingly, the Board concludes that new and 
material evidence has not been submitted to reopen the 
veterans claim for service connection for a lung condition, 
to include as secondary to exposure to herbicides. 


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a lung condition, to 
include as secondary to exposure to herbicides, the appeal of 
this issue is denied.    
 

		
	William Harryman
	Acting Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.  
- 2 -
